516 Pa. 16 (1987)
531 A.2d 1108
COMMONWEALTH of Pennsylvania, Appellant,
v.
Tyrone CLARK.
Supreme Court of Pennsylvania.
Argued September 22, 1987.
Decided October 8, 1987.
Reconsideration Denied December 16, 1987.
Edward J. Tocci, Dist. Atty., Ahmed T. Aziz, Asst. Dist. Atty., Beaver, for appellant.
*17 John L. Walker (Court-appointed), Beaver, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.
Prior report: 347 Pa.Super. 128, 500 A.2d 440.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
HUTCHINSON, J., did not participate in the consideration or decision of this case.
PAPADAKOS, J., dissents and would grant reconsideration.